DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels et al., U.S. Patent Publication Number 2019/0114061 A1.



Regarding claim 2, Daniels discloses further comprising modifying the ambience of the environment based on user input received via the elevated application (figure 29).

Regarding claim 3, Daniels discloses wherein designating the first application as the elevated application comprises identifying the first application based on a default configuration, a priority setting, a user preference, a user input, a characteristic of the first application, a current context of the environment, a current context of a physical environment proximate to the electronic device, or a combination thereof (paragraph 0118, layer priority includes a priority value associate with each layer identifier of layer map; paragraph 0139, determining and assigning a respective layer priority value to each layer identifier of the active layer set).

Regarding claim 4, Daniels discloses wherein the control parameter is configured to modify the ambience by adjusting a lighting condition of the environment from a first state to a second state (figure 29; paragraph 0299, as an example, light bulb device may have  brightness setting with various states, ON, 100% brightness, OFF 0% brightness and a plurality of 

Regarding claim 5, Daniels discloses wherein the control parameter is configured to modify an appearance of a portion of the environment, wherein the other applications are precluded from modifying the appearance of the portion of the environment while the first application is designated as the elevated application (paragraph 0140, determining and assigning a respective object priority value to each AR object identified associated with each layer identifier of the active layer set).

Regarding claim 6, Daniels discloses wherein the control parameter is configured to modify the ambience by adjusting an immersion level of the environment from a first level to a second level (paragraph 0299, change the settings of the light bulb, thereby affecting the level of brightness it produces).

Regarding claim 7, Daniels discloses further comprising: designating a second application among the plurality of applications as the elevated application (paragraph 0147, Layer 2" is presently semi-active (e.g., associated with a semi-active layer set), meaning that the second AR layer 

Regarding claim 8, Daniels discloses wherein designating the first application as the elevated application alters routing (paragraph 0146,  decisions of a user input detection process among the plurality of applications Hierarchical relationships and associations between parent AR layers and children AR layers may be maintained by the AR platform within the previously described platform data of FIG. 3 or by individual AR applications (with respect to their native AR layer hierarchy) within previously described child program data of FIG. 3).




Regarding claim 10, Daniels discloses wherein the active application is identified based on a detected location of a user position within the environment (Paragraph 0304, an initial room spatial mapping (indicated at 2704) of an illustrative room 2706. The user is also performing an initial IoT device setup. The point of view (POV) of device 2702 and the POV of the user are depicted. Here, the mobile device has scanned the room and generated geometry (e.g., a data representation of the physical space). Such scanning may be enabled by a computer vision (CV) library that may be included as part of the AR application layer). 

Regarding claim 11, Daniels discloses wherein the ambience is an environmental ambience and the method further comprises modifying a local ambience of a visual representation of the third application based on user input received via the third application without modifying the environmental ambience (paragraph 0308, in some examples, a more generalized method functionality is provided, for example, rule- or condition-based (e.g., if/then) shareable AR objects may be incorporated into the functionality, objects can be linked between AR settings objects, and have adjustable conditional 

Regarding claim 12, Daniels discloses further comprising designating the third application as the elevated application and the method further comprises modifying both the local ambience of the visual representation of the third application and the environmental ambience based on user input received via the third application (paragraphs 0289-0290, third shareable object 2524 (called "my thermostat");in this example, IoT devices 2500, 2502, and 2504 are physical devices in the real world, where device 2500 is an IoT light bulb, device 2502 is an IoT television, and device 2504 is an IoT thermostat, each shareable object can be accessed by user 2510 to interact with the respective IoT device).

Regarding claim 13, Daniels discloses wherein the elevated application has exclusive access to the control parameter (paragraph 0291, interaction may include viewing of status or state, viewing of settings, changing of settings, rule-based control of the IoT device, dynamic real-time control of the IoT device, and/or the like, or any combination of these).

Regarding claim 14, Daniels discloses wherein any conflicts arising among the plurality of applications related to the control parameter are resolved based on which of the plurality of applications is designated as the elevated application (paragraph 0300, position of the new AR object may be the same as the original (with visual presentation made harmonious by the conflict mitigation system described above), or the developer may alter the positioning parameters slightly as part of the copying process).

Regarding claim 15, Daniels discloses wherein the control parameter is configured to modify an environmental audio ambience by spatializing ambient sound around a user position in the environment (paragraph 0312, the spatial definition of an AR defined volume may be assets or components of an AR object).

Regarding claim 16, Daniels discloses wherein a non-elevated application of the plurality of applications spatializes audio from a respective direction of a corresponding representation concurrent with a modification of the environmental audio ambience (paragraph 0310, AR defined volume is implemented as an AR cube located on a table, the AR defined volume, i.e. cube 3002, may be viewed by the user via an AR view presented via the user’s mobile device).

Regarding claims 17-19, they are rejected based upon similar rational as above.  Daniels further discloses a non-transitory computer-readable storage medium, storing program instructions executable by a processor to perform operations (paragraph 0006, 0068). 

Regarding claim 20, it is rejected based upon similar rational as Daniels further discloses a system comprising: an electronic device with a display; a processor; and a computer-readable storage medium comprising instructions that upon execution by the processor cause the system to perform operations (figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616